application of the law to those facts de novo.   Lader v. Warden, 121 Nev.
                682, 686, 120 P.3d 1164, 1166 (2005).
                              First, appellant argues that her trial counsel was ineffective
                for failing to investigate and present testimony from her sister and her
                husband. Appellant fails to demonstrate that her trial counsel's
                performance was deficient or that she was prejudiced. Counsel testified at
                the evidentiary hearing that he attempted to locate both individuals with
                the contact information provided by appellant, but was unsuccessful in his
                attempts to locate them. Appellant fails to demonstrate a reasonable
                probability of a different outcome at trial had counsel investigated these
                potential witnesses further. See Molina v. State, 120 Nev. 185, 192, 87
                P.3d 533, 538 (2004). Therefore, the district court did not err in denying
                this claim.
                              Second, appellant argues that her trial counsel was ineffective
                for failing to investigate appellant's mental health to determine her
                competency and for mitigation purposes at the sentencing hearing.
                Appellant asserts she took medication and was shaking during trial,
                which she alleges indicated that she had a mental hardship. Appellant
                fails to demonstrate her trial counsel's performance was deficient or that
                she was prejudiced. Counsel testified at the evidentiary hearing that they
                had no concerns regarding appellant's mental health and that she was
                very active in aiding in her defense. That appellant used medication and
                shook during trial is insufficient to demonstrate that she did not have the
                ability to consult with her attorney with a reasonable degree of rational
                understanding and that she did not have a factual understanding of the
                proceedings against her. See Melchor-Gloria v. State, 99 Nev. 174, 179-80,
                660 P.2d 109, 113 (1983) (citing Dusky v. United States, 362 U.S. 402, 402

SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A
                (1960)). Appellant fails to demonstrate a reasonable probability of a
                different outcome at trial or at the sentencing hearing had further
                investigation of her mental health or mitigation evidence been performed
                as appellant fails to demonstrate what further investigation would have
                uncovered. See Molina, 120 Nev. at 192, 87 P.3d at 538. Therefore, the
                district court did not err in denying this claim.
                            Third, appellant argues that her trial counsel was ineffective
                for incorrectly advising her regarding the habitual criminal enhancement,
                as appellant believes she may have received a lesser sentence through a
                plea deal had she been advised differently by counsel. While the record
                regarding the State's plea offers is not clear, counsel stated at the
                evidentiary hearing that they believed it was to appellant's advantage to
                go to trial as the State had erroneously cited to NRS 207.012 rather than
                NRS 207.010 in the notice of intent to seek treatment as a habitual
                criminal and appellant was not eligible for enhancement under NRS
                207.012. Counsel testified that this strategy was successful until the
                district court received a decision in a different criminal case from this
                court which concluded there was no prejudice from a similar error in the
                notice of intent to seek treatment as a habitual criminal. 1
                            Appellant fails to demonstrate that she was prejudiced.
                Appellant fails to meet her burden to demonstrate a reasonable
                probability that the outcome would have been different as she fails to

                      'This court held on direct appeal that appellant was not prejudiced
                by the incorrect initial notice of intent as it provided appellant sufficient
                notice that the State intended to pursue punishment as a habitual
                criminal. Saintal v. State, Docket No. 49646 (Order of Affirmance, June
                30, 2009).


SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A


                                                                           ',;:t;ZWINVIIIIMEEMZ7M>Z11:
                demonstrate that there was a plea offer she would have accepted, that the
                district court would also have accepted it, and that it would have been less
                severe than the actual sentence imposed. See Lafler v. Cooper, 566 U.S.
                   „ 132 S. Ct. 1376, 1385 (2012). Therefore, the district court did not
                err in denying this claim.
                              Fourth, appellant argues that the cumulative errors of counsel
                amount to ineffective assistance of counsel. As appellant fails to
                demonstrate deficiency or prejudice for any of her claims, she fails to
                demonstrate cumulative errors of counsel caused her to receive ineffective
                assistance of counsel. Therefore, the district court did not err in denying
                this claim.
                              Having considered appellant's contentions and concluding
                they are without merit, we
                              ORDER the judgment of the district court AFFIRMED.


                                                           I
                                                        .Aeg                        J.
                                                    Hardesty


                                                    -g41
                                                    Parraguirre


                                                                                    J.



                cc: Hon. Jerome T. Tao, District Judge
                     Nguyen & Lay
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA

                                                       4
(0) 1947A


                                    •